NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                       100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER             Thirteenth District of Texas              956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa



                                             June 8, 2015

      Hon. Michael W. Morris                       Hon. Oscar Rene Flores
      Assistant Criminal District Attorney         Attorney at Law
      100 N. Closner                               1308 South 10th Ave.
      Edinburg, TX 78539                           Edinburg, TX 78539
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-13-00536-CR
      Tr.Ct.No. CR-12-11090-H
      Style:    THE STATE OF TEXAS v. JOSE BALANDRANO


             The above-referenced cause has been set for submission without oral argument
      on Monday, June 29, 2015, before a panel consisting of Chief Justice Rogelio Valdez,
      Justice Gina M. Benavides and Justice Gregory T. Perkes.

                                               Very truly yours,



                                               Cecile Foy Gsanger, Clerk

      CFG:ch